IN THE
                         TENTH COURT OF APPEALS



                                No. 10-09-00263-CV

                        IN RE REGINALD RAY SPIVEY


                                Original Proceeding


                          MEMORANDUM OPINION

      Reginald Ray Spivey seeks by mandamus to compel the district attorney to

deliver unclaimed property in the amount of $3,000 to the State Comptroller’s Office.

See TEX. PROP CODE ANN. § 74.301 (Vernon 2007). There are procedural problems in this

proceeding. We use Rule 2 to look beyond those problems. See TEX. R. APP. P. 2.

      This Court has mandamus jurisdiction over a judge of district or county court or

when necessary to enforce our own jurisdiction. TEX. GOV’T. CODE ANN. § 22.221(a), (b)

(Vernon 2004). We do not have jurisdiction to mandamus a district attorney in this

circumstance. Accordingly, Spivey’s petition is dismissed.

      Further, absent a specific exemption, the Clerk of this Court must collect filing

fees at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to
TEX. R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See

also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §

51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2008). Under the

circumstances of this proceeding, we suspend the rule and order the Clerk to write off

all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed by

Spivey.


                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Pet. dismissed
Opinion delivered and filed August 26, 2009
[OT06]




In re Spivey                                                                        Page 2